190 F.2d 559
Don PAYNE and Lawrence Loweryv.Leona C. SCHMITT.
No. 4274.
No. 4275.
United States Court of Appeals Tenth Circuit.
June 26, 1951.

Appeals from the United States District Court for the District of Colorado.
Roy E. Montgomery and Winston S. Howard, Denver, Colo., for appellants.
Raymond M. Sandhouse and Francis L. Shallenberger, Sterling, Colo., for appellee.
Before PHILLIPS, Chief Judge, and MURRAH, Circuit Judge.
PER CURIAM.


1
Appeals dismissed June 26, 1951, pursuant to stipulation of the parties.